15-3518
     Suarez v. Citibank, N.A

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 11th day of July, two thousand seventeen.
 4
 5   PRESENT:
 6              ROBERT D. SACK,
 7              SUSAN L. CARNEY,
 8              CHRISTOPHER F. DRONEY,
 9                          Circuit Judges.
10   _________________________________________
11
12   ANTONIO LEON SUAREZ, PAULINE SUAREZ, DAVID M. CHU, ESTATE OF NICHOLAS J.
13   ANDRELLI & THU T. PHAM, HONE THACH, JOHNNY H. LE, KIET Q. BUI, LONGCHAU
14   NGUYEN, QUANG DO, EUN H. PARK, HOA V. NGUYEN, SANG EUN PARK, SOURIVAN
15   MUNPANTHAVONG, TRANG TRUONG, JUDY GROVERMAN, ART GROVERMAN, TUAN HAI
16   DANG, SON P. DANG, DANIEL TREVOR, EHNOI N. IENEMANYVONG, AMATH
17   SOULAMANY, KIMHA LY, NAM CHOI, KYUNG KYU, RONNIE A. LYLES, AS INDIVIDUAL
18   AND TRUSTEE FOR LEWIS GRACE FINANCIAL LLC TRUST, AS INDIVIDUAL AND TRUSTEE
19   FOR SOLOMAN COVE FINANCIAL LLC TRUST, AS INDIVIDUAL AND TRUSTEE FOR DOUGLAS
20   FORREST FINANCIAL LLC TRUST, AS INDIVIDUAL AND TRUSTEE FOR HORTON BIXBY
21   FINANCIAL LLC TRUST, THANH NGO DEELY, UYEN T. THAI, TRANG XUAN TRUONG,
22   XUAN TRINH TRUONG, YURI IMUTA LEE, KIMOANH DANG, PHUONG H. LY, PHUONG
23   NGUYEN, THUAN VU, VONETA SENGCHANH, CAM HOANG, THO THI NGUYEN, LAURIE A.
24   PUCCIO, VALUNA G. MUNPANTHAVONG, NGOC A. LE, MARCO A. ROMERO, HUYEN
25   HUYEN NGUYEN, PAULINE T. THAI, THONG NGO,
26
27                    Plaintiffs-Appellants,
28
29   THUAN TRAN, CHRIS R. LAMONT, AS INDIVIDUAL AND TRUSTEE FOR CAMBRIDGE AVENUE
30   2253 LAND TRUST, DAVID A.. PHILLIPS, AS TRUSTEES FOR DAVID A. PHILLIPS & INGRID
 1   PHILLIPS FAMILY TRUST, IDA L. SPECTOR, TRUSTEE OF THE REVANNA TRUST DATED
 2   NOVEMBER 6, 1992, RONNIE A. LYLES, AS INDIVIDUAL AND TRUSTEE FOR CORDELL
 3   GRANT FINANCIAL LLC TRUST, THERESA CODILLA, JAY CODILLA, RONNIE A. LYLES, JAY
 4   CODILLA, AS INDIVIDUAL AND TRUSTEE FOR THE CODILLA FAMILY TRUST, ROBIN COLE,
 5   RONDA L. GAMEZ, AS INDIVIDUAL AND TRUSTEE FOR RONDA LEE LIVING TRUST, LILLIAN
 6   H. HENNEGAN,
 7
 8              Plaintiffs,
 9
10                        v.                               No. 15-3518
11
12   CITIBANK, NATIONAL ASSOCIATION, DEUTSCHE BANK NATIONAL TRUST COMPANY,
13   HSBC BANK USA, NATIONAL ASSOCIATION, US BANK, N.A., WELLS FARGO BANK, N.A.,
14   BANK OF NEW YORK, AKA BANK OF NEW YORK MELLON BY MERGER AND/OR
15   ACQUISITION,
16
17              Defendants-Appellees,
18
19   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., TRUST 2006-AR4, ALTERNATIVE
20   LOAN TRUST, 2007-7T2, CWMBS, INC., CHL MORTGAGE PASSTHROUGH TRUST 2005-9,
21   BEAR STEARNS ASSET BACKED SECURITIES I LLC, TRUST 2006-3 2006-AC1, LEHMAN XS
22   TRUST, 2005-1 , MORTGAGE 2007-7N, MORTGAGE 2005-5N, AMERICAN HOME
23   MORTGAGE INVESTMENT TRUST, 2007-A, HARBORVIEW MORTGAGE LOAN TRUST, 2006-
24   13, RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC., 20007-S5, ENCORE CREDIT
25   RECEIVABLES TRUST, 2005-4, IXIS REAL ESTATE CAPITAL TRUST, 20069-HE3, HIS ASSET
26   SECURITIZATION CORPORATION, 2007-WF1, RENAISSANCE HOME EQUITY LOAN TRUST,
27   RENAISSANCE HOME EQUITY LOAN TRUST 2006-2, DEUTSCHE ALT-A SECURITIES
28   MORTGAGE LOAN TRUST, 2007-OA4, 2007-1,, ADJUSTABLE RATE MORTGAGE TRUST,
29   LOAN, SERIES 2007-10, GSAA HOME EQUITY TRUST, 2006-17, 2006-9, BANC OF AMERICA
30   FUNDING CORPORATION, 2007-A, BAFC 2004-B, BAFC 2007-3, WELLS FARGO, BACKED
31   SECURITIES 20064 TRUST, GSR MORTGAGE LOAN TRUST, 2005-AR3, PRIME MORTGAGE
32   TRUST, 2007-3, BEAR STEARNS ALT-A TRUST, 2005-10, 2005-9, 2006-4, BEAR STEARNS
33   ASSET BACKED SECURITIES I LLC, TRUST 2006-AC1, ADJUSTABLE RATE MORTGAGE
34   TRUST, 2006-3, MASTR ASSET BACKED SECURITIES TRUST, 2006-WMC1, FIRST FRANKLIN
35   MORTGAGE LOAN TRUST, SERIES 2005-FF9, 2004-FFH3, GREENPOINT MORTGAGE
36   FUNDING TRUST, MTA TRUST 2005-AR3, SERIES 2005-AR4, SERIES 2006-AR3, BANK OF
37   NEW YORK MELLON, CWALT, INC., ALTERNATIVE LOAN TRUST 2005-62, ALTERNATIVE
38   LOAN TRUST 2005-36, ALTERNATIVE LOAN TRUST 2005-J3, ALTERNATIVE LOAN TRUST
39   2007-OA4, ALTERNATIVE LOAN TRUST 2006-23CB, ALTERNATIVE LOAN TRUST 2005-1CB,
40
41             Defendants.
42   _________________________________________
43
44
                                            2
 1   FOR PLAINTIFFS-APPELLANTS:                         ERIK S. JAFFE, Washington, DC.
 2
 3   FOR DEFENDANT-APPELLEE DEUTSCHE BANK
 4   NATIONAL TRUST COMPANY:              BERNARD J. GARBUTT III, Morgan, Lewis
 5                                        & Bockius LLP, New York, NY.
 6
 7   FOR DEFENDANT-APPELLEE BANK OF
 8   NEW YORK MELLON:                                   Nafiz Cekirge, Bryan Cave LLP, Santa
 9                                                      Monica, CA.
10
11   FOR DEFENDANT-APPELLEE U.S. BANK, N.A.: Eric R. Sherman, Dorsey & Whitney LLP,
12                                           Minneapolis, MN, Christopher
13                                           Karagheuzoff, Dorsey & Whitney LLP,
14                                           New York, NY.
15
16   FOR DEFENDANTS-APPELLEES CITIBANK, N.A.,
17   AND HSBC BANK USA, N.A.:                 Christopher J. Houpt, Michelle Joy
18                                            Annunziata, Mayer Brown LLP, New
19                                            York, NY.
20
21   FOR DEFENDANT-APPELLEE WELLS FARGO
22   BANK, N.A.:                                        Lisa J. Fried, Robin Muir, Hogan Lovells
23                                                      US LLP, New York, NY.
24
25          Appeal from a judgment of the United States District Court for the Southern District
26   of New York (Woods, J.).
27          UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
28   ADJUDGED, AND DECREED that the judgment of the District Court entered October
29   19, 2015, is AFFIRMED.
30          Plaintiffs-appellants are individuals who own or previously owned homes subject to
31   foreclosure proceedings. Their complaint alleges that the defendants-appellees, who are
32   trustees of mortgage loan trusts, violated the federal Racketeer Influenced and Corrupt
33   Organizations (“RICO”) Act, 18 U.S.C. §§ 1961-68, by asserting ownership of the plaintiffs’
34   mortgages despite knowing that those mortgages had been transferred into the trusts outside
35   the timeframe mandated by the trusts’ Pooling and Servicing Agreements (“PSAs”),
36   rendering the transfers void. The District Court dismissed the complaint on the ground that
37   plaintiffs lacked both Article III standing and prudential standing to bring the suit. We

                                                    3
 1   assume the parties’ familiarity with the underlying facts and the procedural history of the
 2   case, to which we refer only as necessary to explain our decision to affirm.
 3            We conclude that the District Court properly dismissed the complaint, and we affirm
 4   the judgment for substantially the reasons stated by the District Court in its October 19,
 5   2015 opinion. As appellants concede, our Court has previously addressed squarely and
 6   rejected appellants’ arguments under circumstances not materially different from those
 7   presented here. See Rajamin v. Deutsche Bank Nat’l Trust Co., 757 F.3d 79 (2d Cir. 2014). We
 8   decline appellants’ request that we revisit Rajamin’s holdings (which this panel in any event is
 9   not empowered to do) or certify to the New York Court of Appeals questions addressed by
10   Rajamin.
11                                                 ***
12            We have considered all of appellants’ remaining arguments and find them to be
13   without merit. Accordingly, we AFFIRM the October 19, 2015 judgment of the District
14   Court.
15                                                       FOR THE COURT:
16                                                       Catherine O’Hagan Wolfe, Clerk of Court




                                                    4